DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 cannot depend on itself. For the purpose of expediting prosecution, claim 10 is best understood to be dependent upon claim 7.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10753490. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claimed invention of the present application. The claims of the Patent anticipates the claimed hanger including a wall portion, a valve member pivotably coupled to the hanger; the hanger including tapered slots, and a biasing member compressed between the cap and the hanger.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witkowski (US 8,261,771).
	Regarding claims 1, 2, 5, and 6, Witkowski teaches (claim 1) a valve assembly, comprising: a valve body 13 (fig. 1) defining an internal region 21, 25, an inlet passageway 15, and an outlet passageway 17, wherein the inlet 23 and outlet 19 passageways extend into the internal region, wherein the valve body 13 further defines an access bore 25 in fluid communication with the internal region; a valve seat 53 defining a fluid passageway; a hanger 43 (fig. 4, fig. 6) having an annular body (hanger can have annular shape instead of horseshoe shape; col. 2, lines 62-66) with a central opening 44 (fig. 4) being disposed across the access bore, wherein the hanger 43 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 7-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witkowski (US 8,261,771), as applied to claims 1, 2, 5, and 6 above, in view of Scaramucci (US 7,152,622) .
Regarding claims 7-9, Witkowski teaches (claims 7 and 16) a cap removably coupled to the valve body at the access bore; (claim 8) the hanger includes an external shoulder; (claim 9) wherein the hanger includes an external lip. 
Witkowski is silent to (claims 7 and 16) a biasing member compressed between the cap and the hanger; (claims 8 and 17) the biasing member is compressed against the external shoulder; (claims 9 and 18) the biasing member forcing the hanger against the external lip.
Scaramucci teaches a hanger 42 (fig. 3) including an external shoulder (top of 42); a biasing member 52 compressed between the cap 16 (fig. 1) and the hanger 42, to cause the valve assembly to be held firmly in position between the valve chamber and the closure member while compensating for differences in dimension to the various components of the valve due to normal manufacturing tolerances (col. 3, lines 28-39).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in Witkowski a biasing member compressed between the cap and the hanger (and an external shoulder and/lip of the hanger), for the purpose of compensating for differences in dimension to the various components of the valve due to normal manufacturing tolerances.
Additionally, it would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute the cap of Witkowski for the cap of Scaramucci, to yield the predictable result of compressing the biasing member (as taught by Scaramucci) towards the shoulder of the valve body, improving sealing of the valve elements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter (provided the double patenting rejection is overcome): Witkowski in combination with Scaramucci or alone, fails to disclose (claim 3) wherein, in the open configuration, the pin is forced toward the first end portion of at least one of the one or more slots so that the pin is at least partially restricted from at least one of moving vertically and moving horizontally relative to the hanger; (claim 4) in the closed configuration, the pin is forced toward the second end portion of the at least one of the one or more slots to allow the pin to at least partially move at least one of vertically and horizontally relative to the hanger; (claim 11) one or more tapered slots; (claims 10 and 20) wherein the external lip is axially offset from an axial end face of the annular body of the hanger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799